                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                              NORTHEASTERN DIVISION

 GEORGE MURDOCK,                                )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             )   NO. 2:17-cv-00063
                                                )   CHIEF JUDGE CRENSHAW
 SOCIAL SECURITY                                )
 ADMINISTRATION,                                )
                                                )
        Defendant.                              )

                                           ORDER

       Before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No. 19)

recommending that Murdock’s Motion for Judgment On the Record (Doc. No. 16) be denied and

the Social Security Administration’s decision be affirmed. No objections have been filed to the

Magistrate Judge’s Report and Recommendation. Upon de novo review in accordance with Rule

72 of the Federal Rules of Civil Procedure, the Court agrees with the recommended disposition

because there is no error that would necessitate remand. (See Doc. No. 19 at 3-11.) Accordingly,

the Magistrate Judge’s Report and Recommendation is APPROVED and ADOPTED, and

Murdock’s Motion for Judgment On the Record (Doc. No. 16) is DENIED. The Social Security

Administration’s decision is AFFIRMED.

       IT IS SO ORDERED.



                                                    ____________________________________
                                                    WAVERLY D. CRENSHAW, JR.
                                                    CHIEF UNITED STATES DISTRICT JUDGE
